DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4,6,16,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2016/0370413) in view of Hu (US 2016/0334905).
As to Claim 1, Lu discloses A touch device with a charging function comprising: 
a touch operation area (figs.2-3-touch screen panel 20); 
a sensor layer having multiple electrode units correspondingly arranged under the touch operation area for capacitance sensing to detect a position of an object hovering over or contacting the touch operation area (fig.2-3- sensing electrodes 201; para.0036);
multiple gaps defined respectively between the electrode units and each one of the gaps defined between adjacent two of the electrode units (figs.2-3- gaps between sensing electrodes 201); 
multiple charging traces correspondingly arranged to the touch operation area and located in or aligning with one of the gaps (figs.2-3- touch control lines 202; para.0037); 
a multiplex unit connecting to the charging traces (fig.2-3- multiplexer 104); and 
a control unit electrically connecting to the multiplex unit and electrically connecting to the electrode units (fig.2-3- control module 103); 
wherein when the sensor layer detects that the object hovers over or contacts the touch operation area, the multiplex unit electrically connecting several of the charging traces adjacent to the object based on the position of the object to form at least one charging loop for charging the object operating on the touch operation area (para.0037- control module 103 first controls the multiplexer 104 to select one touch control line 202 to be electrically connected to the one end of the first switch Q1…Then, the control module 103 inputs high voltage level to the control end of the first switch Q1 to control the first switch Q1 to be conducted to electrically connect the charging module 103 and the touch control line 202 for charging the parasitic capacitance constructed by the sensing electrode 201 corresponded with the selected touch control line 202 and the ground. The control module 103 controls the first switch Q1 to be off after the charging is accomplished and the first channel and the second channel connecting the touch control line 202 maintain to be electrically connected for connecting the touch control line 202 and the one end of the second switch Q2. Then, the control module 103 controls the second switch Q2 to be conducted to electrically connect the voltage measuring module 102 and the touch control line 202 for acquiring a voltage measured value of the parasitic capacitance constructed by the sensing electrode 201 corresponded with the touch control line 202 and the ground and outputs the voltage measured value).
Lu discloses where capacitance sensing is performed to detect normal or fault of a corresponding sensing electrode according to the voltage measured value. 
to detect a position of an object hovering over or contacting the touch operation area; wherein when the sensor layer detects that the object hovers over or contacts the touch operation area, the multiplex unit electrically connecting several of the charging traces adjacent to the object based on the position of the object to form at least one charging loop for charging the object operating on the touch operation area.
Hu discloses a touch operation area for capacitance sensing to detect a position of an object hovering over or contacting the touch operation area (fig.1- para.0021- The proximity or touch of a user's finger or any other conductive object to one of the capacitors will result in a capacitance change of the capacitor); wherein when the sensor layer detects that the object hovers over or contacts the touch operation area (para.0025- estimate position information of one or more control points on the capacitive-type panel in a subsequent step, wherein each control point is a position to which a finger or other conductive object approaches on the capacitive-type panel), the multiplex unit electrically connecting several of the charging traces adjacent to the object based on the position of the object to form at least one charging loop for charging the object operating on the touch operation area (para.0022- the charge/discharge signal generator 190 has a first charge/discharge signal and a second charge/discharge signal respectively inputted through at least two sets of signal transmitting lines selected among the M signal transmitting lines 11.about.1M and then the voltage signal processor 180 receives a first voltage signal and a second voltage signal, which are generated corresponding to the first charge/discharge signal and the second charge/discharge signal, respectively, through at least two sets of signal receiving lines selected among N signal receiving lines during a first time period. For example, the two sets of signal transmitting lines can be adjacent signal transmitting lines 12, 13 {read as a charging loop}, while the two sets of signal receiving lines can be adjacent two signal receiving lines 22, 23 {read as charging loop}; fig.3; para.0023-0028; para.0005, 0036-0037).


As to Claim 3, Lu in view Hu disclose wherein the charging traces and the sensor layer are disposed in the same layer (Lu-fig.1-3-para.0027).

As to Claim 4, Lu in view of Hu do not expressly discloseApp. No. 16/600,922P3 wherein the electrode units are arranged in multiple rows; and each charging trace is disposed between adjacent rows of the first electrodes. However, in Lu in view of Hu, Lu discloses where the sensing electrodes are disposed adjacent rows (fig.1-3- sensing electrodes 201), and the touch control lines are disposed between adjacent columns (fig.1-3- touch control lines 202). The re-arrangements of parts or shifting the position of one part to another would not have modified the operation of the device, therefore producing the same measurement results. In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu in view of Hu, by disposing the touch control lines (charging traces) between adjacent rows, since in doing so would not have modified the operation of device, thus yielding predictable results.

As to Claim 6, Lu in view of Hu disclose a display unit, wherein the sensor layer is constituted by a common electrode layer of the display unit (Lu-figs.1-3-para.0027).

A charging control method for a touch device with a charging function, wherein the touch device comprises a touch operation area (figs.2-3-touch screen panel 20); a sensor layer (fig.2-3- sensing electrodes 201; para.0036), multiple charging traces (figs.2-3- touch control lines 202; para.0037) and a control unit (fig.2-3- control module 103), the sensor layer and the charging traces are correspondingly arranged under the touch operationApp. No. 16/600,922P5 area (fig.1-3- para.0027), the control unit connecting to the charging traces and the sensor layer (fig.1-3- para.0037), the sensor layer having multiple electrode units correspondingly arranged under the touch operation area (fig.2-3- sensing electrodes 201; para.0036), multiple gaps defined respectively between the electrode units, each one of the gaps defined between adjacent two of the electrode units (figs.2-3- gaps between sensing electrodes 201), the charging traces located in or aligning with one of the gaps (fig.1-3- figs.2-3- touch control lines 202) and the charging control method comprises steps of: 
determining a position obtaining a touch sensing information of an object hovering over or contacting the touch operation area by performing the capacitive sensing via the electrode units of the sensor layer, determining the position of the object by the control unit based on the touch sensing information; and 
forming at least one charging loop by connecting several of the charging traces adjacent to the object according to the position of the object for charging the object operating on the touch operation area (para.0037- control module 103 first controls the multiplexer 104 to select one touch control line 202 to be electrically connected to the one end of the first switch Q1…Then, the control module 103 inputs high voltage level to the control end of the first switch Q1 to control the first switch Q1 to be conducted to electrically connect the charging module 103 and the touch control line 202 for charging the parasitic capacitance constructed by the sensing electrode 201 corresponded with the selected touch control line 202 and the ground. The control module 103 controls the first switch Q1 to be off after the charging is accomplished and the first channel and the second channel connecting the touch control line 202 maintain 
Lu does not expressly disclose determining a position obtaining a touch sensing information of an object hovering over or contacting the touch operation area by performing the capacitive sensing via the electrode units of the sensor layer, determining the position of the object by the control unit based on the touch sensing information; and forming at least one charging loop by connecting several of the charging traces adjacent to the object according to the position of the object for charging the object operating on the touch operation area
Hu discloses determining a position obtaining a touch sensing information of an object hovering over or contacting the touch operation area by performing the capacitive sensing via the electrode units of the sensor layer, determining the position of the object by the control unit based on the touch sensing information (fig.1- para.0021- The proximity or touch of a user's finger or any other conductive object to one of the capacitors will result in a capacitance change of the capacitor; para.0025- estimate position information of one or more control points on the capacitive-type panel in a subsequent step, wherein each control point is a position to which a finger or other conductive object approaches on the capacitive-type panel), and forming at least one charging loop by connecting several of the charging traces adjacent to the object according to the position of the object for charging the object operating on the touch operation area (para.0022- the charge/discharge signal generator 190 has a first charge/discharge signal and a second charge/discharge signal respectively inputted through at least two sets of signal transmitting lines selected among the M signal transmitting lines 11.about.1M and then the voltage signal processor 180 receives a first voltage signal and a second voltage signal, which are generated corresponding to the 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lu with the teachings of Hu, the motivation being to sense and estimate position information of at least one control point, approaching or contacting, on the capacitive panel (para.0005).

As to Claim 21, Lu in view of Hu disclose wherein in the step of forming at least one charging loop, each two of the charging traces are connected to form one of the at least one charging loop (Lu-para.0037; Hu-para.0022,0023-0028,0036-0037).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2016/0370413) in view of Hu (US 2016/0334905), further in view of Zhang et al. (US 2019/0121473).
As to Claim 5, Lu in view of Hu do not expressly disclose wherein the charging traces and the sensor layer are disposed respectively in different layers.
	Zhang et al. discloses wherein the charging traces and the sensor layer are disposed respectively in different layers (para.0046-0047- gate scanning signal lines Lscan are located on layer 400 insulated from touch sensing signal lines located on layer 500).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lu in view of Hu, with the teachings of Zhang et al., the motivation being to provide a display device where a part of the gate scanning signal line and a part .

Claims 7-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2016/0370413) in view of Hu (US 2016/0334905), further in view of Knausz et al. (US 2015/0220206).
As to Claim 7, Lu in view of Hu do not expressly disclose, but Knausz et al. discloses: wherein the sensor layer includes a first sensor layer with multiple first electrode units and a second sensor layer with multiple second electrode units arranged in different layers and the second electrode units are insulated from and arranged in different directions to the first electrode units (fig.2A- para.0046-0048-sensing region 120 including a plurality of receiver electrodes 190 and transmitter electrodes 180 arranged in different directions and insulated from each other; para.0029,0030).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lu in view of Hu, with the teachings of Knausz et al., the motivation being to provide an indicator of the presence of the input object in the sensing region based on capacitive coupling between the transmitter and receiving electrodes (para.0037, 0047, 0050, 0054).

As to Claim 8, Lu in view of Hu, as modified by Knausz et al. disclose wherein the charging traces and the first sensor layer are disposed in the same layer (Lu-fig.1-3-para.0027; Knausz-fig.2A).  

As to Claim 9, Lu in view of Hu, as modified by Knausz et al. disclose where the sensing electrodes are disposed adjacent rows (Lu-fig.1-3- sensing electrodes 201), but do not expressly disclose each charging trace is disposed between adjacent rows of the first App. No. 16/600,922P4 electrodes.  


As to Claim 10, Lu in view of Hu, as modified by Knausz et al. disclose wherein the charging traces and the second sensor layer are disposed in the same layer (Lu-fig.1-3-touch control signals 201, sensing electrodes 201; Knausz-fig.2A-B-capacitvive pixels 225 may include one or more sensing elements (first (180) and second (190) electrodes and where localized capacitive coupling between receiver/transmitter electrode comprise sensing pixel -para.0046-0050).  

As to Claim 11, Lu in view of Hu, as modified by Knausz et al. disclose wherein the second electrode units are arranged in multiple rows (Lu-fig.1-3- sensing electrodes 201; Knauz-fig.2B-capacitive pixels 205); but do not expressly disclose each charging trace is disposed between adjacent rows of the second electrodes. However the touch control lines are disposed between adjacent columns of sensing electrodes 201 (fig.1-3- touch control lines 202). The re-arrangements of parts or shifting the position of one part to another would not have modified the operation of the device, therefore producing the same measurement results. In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu in view of Hu, as 

As to Claim 15, Lu in view of Hu, as modified by Knausz et al. disclose a display unit, wherein the second sensor layer is constituted by a common electrode layer of the display unit (Lu-figs.1-3-para.0027).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2016/0370413) in view of Hu (US 2016/0334905), further in view of Knausz et al. (US 2015/0220206) and of Shih et al. (US 2015/0145810).
As to Claim 12, Lu in view of Hu, as modified by Knausz et al. disclose where the first and second sensor layer may be disposed in different layers, where charging traces are disposed respectively in different layers (Lu-fig.1-3- touch control signals 202; Hu-fig.1, 3- signal lines connected to charge/discharge generator 190; Knausz-fig.2A-sensors disposed in different lines), but do not expressly disclose an arrangement between the charging traces and the first sensor layer or the second sensor layer does not completely overlap each other.
Shih et al. discloses wherein the charging traces are disposed respectively in different layers, and an arrangement between the charging traces and the first sensor layer or the second sensor layer does not completely overlap each other (fig.1-3- wiring module 300 may be disposed on the non-effective touch and control region 120, while the sensors module 110 is disposed on the control region 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lu in view of Hu, as modified by Knausz et al., with the teachings of Shih et al., the motivation being to prevent the effective touching and control region from being interfered, thus accuracy and sensitivity of the touch panel is improved (para.0035).

Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2016/0370413) in view of Hu (US 2016/0334905), further in view of Knausz et al. (US 2015/0220206) and of Cok et al. (US 2013/0222328).
As to Claim 13, Lu in view of Hu, as modified by Knausz et al. do not expressly disclose wherein a width of each charging trace is smaller than a width of each first electrode unit.  
Cok et al. discloses transparent electrodes 130, 132 (figs.3-4) include a pad micro-wires 24 and a interstitial micro-wires 22, where the width of the pad micro-wires area 24 is smaller than the width of the interstitial micro-wires 22, and where the pad micro-wires 24 from electric fields when energized with a charge (para.0052-0054, 0056,0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lu in view of Hu, as modified by Knausz et al., with the teachings of Cok et al.,  the motivation being to provide electrodes with increased conductivity and the resistivity reduced (para.0058-Cok).

As to Claim 14, Lu in view of Hu, as modified by Knausz et al. do not expressly disclose wherein a width of each charging trace is smaller than a width of each second electrode unit.  
Cok et al. discloses transparent electrodes 130, 132 (figs.3-4) include a pad micro-wires 24 and a interstitial micro-wires 22, where the width of the pad micro-wires area 24 is smaller than the width of the interstitial micro-wires 22, and where the pad micro-wires 24 from electric fields when energized with a charge (para.0052-0054, 0056, 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lu in view of Hu, as modified by Knausz et al, with the teachings of Cok et al., the motivation being to provide electrodes with increased conductivity and the resistivity reduced (para.0058-Cok).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2016/0370413) in view of Hu (US 2016/0334905), further in view of Rodgers et al. (US 5,225,637).
As to Claim 18, Lu in view of Hu do not expressly disclose determining a distance between the object and the touch operation area based on the touch information when the control unit determines the position of the object based on the touch information, wherein in the step of forming at least one charging loop, a number of the at least one charging loop is determined by the distance; when the distance is larger, the number of the at least one charging loop is larger; when the distance is smaller, the number of the at least one charging loop is less.  
Rodgers et al. discloses determining a distance between the object and the touch operation area based on the touch information when the control unit determines the position of the object based on the touch information (col.2, lines 60-65; col.7, line 68- col.6, line 7), wherein in the step of forming at least one charging loop, a number of the at least one charging loop is determined by the distance (col.7, line 68- col.6, line 7);  when the distance is larger, the number of the at least one charging loop is larger (col.12, lines 43-51; col.13, line 64- col.14, lines 10; col.14, lines 32-38, 42-48; col.17, lines 34-49; col.17, line 68- col.18, line 18); when the distance is smaller, the number of the at least one charging loop is less (col.12, lines 43-51; col.13, line 64- col.14, lines 10; col.14, lines 42-48; col.17, lines 34-49; col.17, line 68- col.18, line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu in view Hu, with the teachings of Rodgers et al., the motivation to provide compensation technique to minimize edge error through the utilization of appropriately selecting a search routine and physically positioning grid conductors in a predetermined manner (col.3, lines 45-49).

.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 have been considered but are moot because of new ground of rejection as necessitated by amendment.
The indicated allowability of claims 18-19 is withdrawn in view of the newly discovered reference(s) to Rodgers et al.  Rejections based on the newly cited reference(s) follow.
Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627